Citation Nr: 1537973	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-18 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral flat foot disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to December 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January and June 2012 rating decisions of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, a videoconference hearing was held before the undersigned.  A transcript is associated with the record.

The issues of service connection for bilateral hearing loss, erectile dysfunction (as secondary to service-connected diabetes mellitus), and bilateral leg fractures, and regarding the rating for diabetes mellitus have been raised ( in a June 2015 statement), but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The issues of service connection for a low back disability and a bilateral flat foot disability are being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed September 1976 rating decision denied the Veteran service connection for a left eye disability based essentially on a finding his left eye disability was a refractive error/developmental abnormality, and not a compensable disability.

2.  Evidence received since the September 1976 rating decision does not tend to show that the Veteran has a compensable left eye disability; does not relate to the unestablished fact necessary to substantiate the claim of service connection for a left eye disability; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for a left eye disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in April 2011, VA notified the Veteran of the information needed to substantiate and complete his claim to reopen the matter of service connection for a left eye disability (which is being decided herein), to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as what evidence is needed to substantiate the underlying claim (in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006)).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The RO secured a VA medical opinion in connection with the claim to reopen.  [Notably, in a claim to reopen the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach unless/until the claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).]  He has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the July 2015 hearing, the undersigned identified the issue on appeal, summarized the Kent requirements, defined new and material, and advised the Veteran of what type pt evidence would be new and material.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

New and Material Evidence - Left Eye Disability

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).   

A September 1976 rating decision denied the Veteran service connection for a left eye disability based essentially on a finding that the Veteran had refractive error/a developmental abnormality, and not a compensable eye disability.  He did not file a notice of disagreement with the decision or submit new evidence in the following year, and it is final based on the evidence then of record.  38 U.S.C.A. § 7105.
The evidence of record at the time of the September 1976 rating decision included the Veteran's STRs which note complaints of eye trouble and assessments of left eye amblyopia and anisometropia, and his lay statements alleging gradual loss of left eye sight, with onset in August 1970.

Evidence received since the September 1976 rating decision include postservice treatment records noting vision problems in the left eye and an assessment of amblyopia, and an article submitted by the Veteran discussing anisometropia.  Also added to the record was a May 2013 VA opinion, which noted that the Veteran's left eye vision was stable with no increase in problems during his active duty service.  This additional evidence, while new, is not material, as it does not show/tend to show that the Veteran has a compensable left eye disability.  It continues to show that he has refractive error/a congenital/developmental eye condition, which is not a disease or injury within the meaning of applicable regulation (i.e., not a compensable disability).  38 C.F.R. §§ 3.303(c), 4.9.  

Further evidence added to the record includes the Veteran's testimony, describing an eye injury during basic training.  His STRs do not this allegation (of eye injury).  Regardless, even conceding (arguendo, strictly for purposes of the determination herein), that such an injury occurred, that fact does not tend to show that the Veteran has a compensable (i.e., not refractive error/developmental) left eye disability.  Whether the Veteran sustained a left eye injury in service or not is moot in the absence of evidence of a current compensable left eye disability.  His testimony to that effect does not relate to the unestablished threshold fact necessary to substantiate the claim of service connection for left eye disability, and does not raise a reasonable possibility of substantiating such claim.

Accordingly, the Board finds that even the "low threshold" standard [for reopening] endorsed by the U.S. Court of Appeals for Veterans Claims (Court) in Shade v. Shinseki, 24 Vet. App. 110 (2010) is not met, and that the claim of service connection for a left eye disability may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The appeal to reopen a claim of service connection for a left eye disability is denied.


REMAND

Under 38 U.S.C.A. § 1111, a Veteran is entitled to a presumption of soundness on entry in service as to any disability not noted on examination for enlistment; such presumption can be rebutted only by clear and unmistakable evidence.  A history of a pre-service injury, of itself, is not a notation of a disability on service entrance, and does not suffice to rebut the presumption of soundness in the face of a normal clinical evaluation on service entrance.  In addition, if the presumption of soundness is rebutted, the Veteran is entitled to a further presumption that the disability not noted on entry in (but manifested during) service was aggravated by service.  This presumption likewise can be rebutted only by clear and unmistakable evidence (of non-aggravation).

In an April 1970 service entrance medical history report, the Veteran reported back and foot trouble and mild pes planus.  However, on April 1970 service entrance examination, the Veteran's spine and feet were normal on clinical evaluation.  In June 1970, it was noted that he had recurring lumbar muscle strain.  He was placed on profile in October 1970 (for moderate symptomatic pes planus) and in January 1971 (for bilateral pes planus.)  On December 1971 service separation examination, mild bilateral flat foot was noted; the spine was normal on clinical evaluation.

On August 2011 VA back conditions examination, osteoarthrosis of the spine was diagnosed.  The examiner opined that the condition clearly and unmistakably existed prior to service and was not aggravated by an inservice injury, event, or illness.  

On August 2011 VA foot examination, it was noted that the Veteran had degenerative joint disease of the feet and bilateral flat foot.  The examiner opined that these were congenital/developmental; in a December 2011 addendum the provider opined that the Veteran's bilateral pes planus clearly and unmistakably existed prior to service, and that it was unlikely that his service aggravated the pes planus beyond its natural progression.

As is noted above, contrary to the VA examiner's observations, the Veteran's spine and feet were normal on clinical evaluation on examination for service entry.  He is entitled to a legal presumption of soundness on entry in service with respect to a low back and a flat foot disabilities.  Therefore, the opinions offered are inadequate for ratings purposes, and an examination to secure an adequate (that reflects consideration of accurate factual data, and applicable legal presumptions) medical opinion regarding the etiology of the claimed disabilities, is necessary. 

The case is REMANDED for the following:

1.  The AOJ should secure for association with the record complete updated (to the present) records of all VA and/or private evaluations or treatment the Veteran has received for the back and feet.  He must assist in this matter by identifying all providers and submitting releases for VA to secure records from any private providers.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his low back and flat foot disabilities.  The entire record must be reviewed by the examiner.  [The examiner should note that the Veteran is entitled to a presumption of soundness on entry in service with respect to a low back disability and a flat foot disability (rebuttable only by clear and unmistakable evidence, and if rebutted, to a further presumption of aggravation, also rebuttable only by clear and unmistakable evidence).]  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:
(a)  Is there any evidence in the record that renders it indisputable from a medical standpoint that a low back disability pre-existed service?

(b)  If so, please identify such evidence and opine further where there is any evidence in the record (if so, identifying the evidence) that renders it indisputable from a medical standpoint that such disability was not aggravated during service, or that any increase was due to natural progression.  If increase in severity of a low back disability in service is found, but attributed to natural progression, the examiner must cite to the factual evidence or medical literature that supports such conclusion.

(c)  Is there any evidence in the record that renders it indisputable from a medical standpoint that a bilateral flat foot disability pre-existed service?

(d)  If so, please identify such evidence and opine further where there is any evidence in the record (if so, identifying the evidence) that renders it indisputable from a medical standpoint that such disability was not aggravated during service, or that any increase was due to natural progression.  If increase in severity of a bilateral flat foot disability in service is found, but attributed to natural progression, the examiner must cite to the factual evidence or medical literature that supports such conclusion.

The examiner must explain the rationale for all opinions, citing to supporting factual data.

3.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


